BARZILAY, Judge:
Petitioner-Appellant Wyon Dale Childers (“Appellant”) appeals the United States District Court for the Northern *780District of Florida’s denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Appellant contends here, as he did unsuccessfully in the district court, that a Florida state trial court impermissibly constrained his right under the Confrontation Clause of the Sixth Amendment of the United States Constitution to cross-examine the State’s star witness against him. For the reasons stated below, this court reverses the district court and instructs the district court to grant Appellant’s petition.

I. Background & Jurisdiction


A. Preliminary Events & Willie Junior’s Plea Bargain

On June 17, 2002, the Florida Circuit Court for Escambia County handed down an indictment against Appellant for one count of money laundering, one count of bribery, and one count of unlawful compensation or reward for official behavior. Record Evidence (“R.E.”) Doc. 8 Ex. A at 1-3. The State alleged that Appellant, a county commissioner, made payments to Willie Junior (“Junior”), another county commissioner, to secure Junior’s vote in favor of the County’s purchase of the Pensacola Soccer Complex from Joe Elliott (“Elliott”). Allegedly, Elliott in turn provided Appellant and Junior with monetary kickbacks upon the county’s purchase of the property.
Several months before Appellant or Elliott went to trial, the State struck a plea bargain with Junior, in which he agreed to plea nolo contendere to numerous charges, including bribery, extortion, grand theft, and racketeering. In return for his cooperation with the State, which required Junior to inform the State and the grand jury of any and all criminal offenses committed by him or others of which he had knowledge, the State granted him immunity from prosecution for further related offenses and agreed to seek prison time of only 18 months rather than the 125-year maximum sentence he otherwise could have faced. The agreement also provided that
if any information Junior provides is determined to be false, this grant of immunity is withdrawn and, additionally, the State may prosecute Junior for offenses relating to the giving of false statements or perjury .... The parties agree that the State may revoke this agreement if, in the sole discretion of the State Attorney, any of the following circumstances have occurred:
A. Junior’s refusal to cooperate as provided in this agreement, [sic]
B. Junior’s statements or testimony are incomplete or untruthful;
C. Junior failed to comply with any of the terms of this agreement
R.E. Doc. 8 Ex. C at 1015.
As the State prepared for both Elliot and Appellant’s separate trials, Junior met with State investigators several times and provided details of the meetings he had with Elliot and Appellant. In December 2002, Junior served as the State’s star witness at Elliott’s trial, repeating the information he had provided to the State in prior meetings implicating Elliot and the Appellant. As noted, the essence of the scheme about which Junior testified was that Appellant met with him multiple times to offer him a bribe in exchange for his voting in favor of buying the soccer complex from Elliot. The trial ended with Elliot’s acquittal.
Approximately one month after Elliot’s acquittal, Junior met with a State investigator and provided additional facts that implicated Appellant more directly in the soccer stadium deal, some of which conflicted with Junior’s prior statements. *781Specifically, Junior previously had stated that when Appellant wrote “100/100” on a notepad and passed it to him, he and Appellant did not discuss the meaning of the note and that Junior assumed the note indicated that they each would receive $100,000 if the Pensacola soccer complex deal was approved. In his new statement, Junior claimed, for the first time, that Appellant actually told him, “[I]f the soccer complex goes through, it will be a hundred for you and a hundred for me,” when Appellant passed him the note. Before the Elliott acquittal, Junior also maintained that the “100/100” incident occurred after the County Commission voted to appraise the soccer complex property. In his revised account, Junior stated that the incident took place before the appraisal vote and asserted for the first time that, after the “100/100” note episode, Appellant specifically told him that Elliott would speak with him about the matter.
In addition, Junior previously had told the state that Appellant had given him a large cooking pot filled with money, but that he and Appellant had no conversation about or during the event. After Elliot’s acquittal, Junior claimed that Appellant told him that he had taken $25,000 from the pot. Junior later amended that statement to say that Appellant told him that he first took $10,000 and then took another $25,000 from the pot. In his third version of events, Junior also stated that while giving Junior the pot of money, Appellant repeatedly exclaimed that he was “sick and tired of not being able to get three votes,” contrary to Junior’s earlier statements that there had been no conversation during this transaction. See R.E. Doc. 8 Ex. M at 4-5, Doc. 26 at 7.
Upon hearing these new statements, the State Attorney attempted to revoke Junior’s plea agreement by filing a Notice of Revocation of Terms of Plea Agreement (“Notice of Revocation” or “Notice”) in Junior’s criminal case. In support, the State Attorney charged, inter alia, that Junior changed his testimony and failed to give complete statements in the Elliott trial. Although the plea agreement explicitly left its revocability to the State Attorney’s sole discretion, the state trial court sua sponte intervened and disallowed the revocation on the grounds that Junior’s revised statements were “not under oath at trial or hearing,” and therefore not technically a violation of the plea agreement. R.E. Doc. 8 Ex. M at 7. The State then filed an amended information against Appellant with the same offenses, but supported with the additional statements provided by Junior after Elliot’s acquittal. R.E. Doc. 8 Ex. A at 6-7.

B. Appellant’s State Court Trial

Prior to his own trial, Appellant filed a notice of intent to use party opponent statements, to wit, (1) the State Attorney’s claims contained in the Notice of Revocation, (2) the State Attorney’s statements at the Notice of Revocation hearing, and (3) the State Attorney’s statements from the Elliot trial, in order to explore, Junior’s motivations for changing his story. Appellant hoped to use these materials for two reasons: (1) to examine whether Junior modified his testimony because he perceived that the Elliott acquittal jeopardized his plea bargain and so he wanted to assure Appellant’s conviction, and (2) to explore whether the Notice of Revocation compelled Junior to stick to his new, enhanced version of events because he feared the successful revocation of his plea bargain if he changed his testimony again, returning to his prior story. Appellant concurrently filed a motion in limine to exclude evidence of the trial court’s quashing of the Notice, because he believed that it was irrelevant, that its probative value, if any, was outweighed by its unfair preju*782dice, and that it constituted improper bolstering of Junior’s testimony. The trial court ruled that Appellant could not discuss the Elliott case verdict because, among other reasons, under Fla. Stat. § 90.403, “the prejudice would outweigh any probative value,” and excluded the Notice of Revocation and the court’s ruling on it as irrelevant.1 R.E. Doc. 8 Ex. B at 2-3. The court further stated that if it were to admit the State Attorneys’ Notice of Revocation, it would be obligated to admit the quashing of the Notice as well. R.E. Doc. 8 Ex. B at 3.
During Appellant’s trial, Junior testified to the following, as succinctly explained by the district court:
Mr. Junior testified that on May 31, 2001, he went to [Appellant’s office, and [Appellant] mentioned that he was “sick and tired of trying to get three votes” and would like to try to get some things done. Mr. Junior testified that he asked [Appellant] for $10,000.00, and [Appellant] wrote out a check and gave it to him. Mr. Junior identified a check dated May 31, 2001, made payable to him in the amount of $10,000.00 and authored by [Appellant]. He testified that although the memo line stated “Ruth [Appellant’s wife]” and referred to six months at eight percent, there was no discussion about his paying back the funds to [Appellant]. Mr. Junior testified that he exchanged the check for a cashier’s check and deposited the cashier’s check.
Mr. Junior further testified that between August and September of 2001, he met [Appellant] at [Appellant’s office. He testified that he and [Appellant] went to a conference table, and [Appellant] wrote “100,000/100,000” on a legal pad and stated he and Mr. Junior would each receive “a hundred.” Mr. Junior testified that he believed the note represented that he would receive $100,000 and [Appellant] would receive $100,000 if the County’s purchase of the Pensacola Soccer Complex was completed.
Mr. Junior also testified that he met Joe Elliott in 2001. Mr. Junior testified that Mr. Elliott came to his office for a meeting, and based upon that meeting, Mr. Junior added an item to the agenda of the County Commission meeting on October 4, 2001, for the county to obtain an appraisal for the possible purchase of the Pensacola Soccer Complex. The Commission voted in favor of the appraisal. Mr. Junior testified that after County staff obtained the appraisal, he added an item to the agenda of the Commission meeting on November 1, 2001, for the county to purchase the Pensacola Soccer Complex.
Mr. Junior testified that on November 24, 2001, he received a phone call from [Appellant] to come to his office. The two men met at [Appellant’s office, and during the course of the meeting, [Appellant] gave Mr. Junior a pot with money in it. Mr. Junior described the pot as a stainless steel pot, approximately 10-11 inches wide and 9-10 inches deep .... Mr. Junior testified that when [Appellant] presented him with the pot, [Appellant] said “I got 25-25 out.” Mr. Junior testified that he received the money in the pot “for my vote on the soccer complex.”
Mr. Junior testified he subsequently took $40,000 from the pot and took it to [Appellant] in exchange for a $40,000 cashier’s check, because [Appellant] had told him that if he needed to exchange some of the cash for a check, he should bring [Appellant] the cash, and he would *783exchange it for a cashier’s check. Mr. Junior identified a cashier’s check dated December 5, 2001, in the amount of $40,000 as the check he received from [Appellant] and deposited into his checking account. Mr. Junior testified that he also received separate checks from [Appellant] in the amounts of $7,000, $10,000, $3,000, $11,000, and $9,000. Mr. Junior additionally testified that he ultimately signed two promissory notes, on behalf of the Junior Funeral Home and himself personally, in favor of [Appellant], but Mr. Junior testified that [Appellant] told him that he would not hold Mr. Junior responsible for the notes and never attempted to obtain repayment or security, and Mr. Junior never expected or attempted to pay on the notes.
R.E. Doc. 26 at 13-15 (citations omitted).
After direct examination, Appellant’s counsel cross-examined Junior for approximately ten hours, during which he elicited the details of Junior’s plea agreement and impeached Junior’s testimony with prior inconsistent statements. With respect to his own indictment and plea agreement, Junior informed the jury that
on April 30, 2002, he was indicted for racketeering, four counts of bribery, four counts of extortion, and grand theft. He testified that he learned that he was facing 125 years in prison for the crimes. Mr. Junior testified that he had a series of meetings with prosecutors in the middle of June of 2002, during which he told them a sequence of events. He testified that after the meetings, he gave a taped interview with investigators on June 15, 2002. Mr. Junior testified that two days after he gave the taped interview, he signed a plea agreement.
R.E. Doc. 26 at 15. Junior testified that, as a part of the agreement, he agreed to plea no contest to the charges in exchange for maximum sentence exposure of 18 months, and possibly no prison time at all. R.E. Doc. 26 at 16. In exchange, Junior promised to provide truthful information about what he knew to the prosecutor and to testify truthfully. If the State believed that he testified falsely or provided false information, he would suffer revocation of the agreement, retraction of criminal immunity for crimes he may have committed other than those mentioned above, and be subject to perjury charges. R.E. Doc. 26 at 15.
During cross-examination, Junior' also admitted that in 2001, due to his precarious financial state, he asked several acquaintances for loans. One individual gave him $40,000, which Junior failed to repay. R.E. Doc. 26 at 15. He admitted that when he received the $10,000 check from Appellant on May 31, 2001, it was a loan to pay off Junior’s tax debts and had no relation to the Pensacola Soccer Complex. R.E. Doc. 26 at 19.
When impeaching Junior’s testimony with prior inconsistent statements, Appellant’s counsel
cross-examined Mr. Junior about when he first revealed to investigators [Appellant]^ alleged statement during the incident that [Appellant] was “sick and tired of not being able to get three votes”:
Q. And what [Appellant] said was, that he said something like, words to the effect of, “I’m sick and tired of not being able' to get three votes on the commission”; right?
A. That’s correct.
Q. Now you had been asked repeatedly over a period of seven months about the May 31st check in, I believe, nine separate sworn statements or depositions, and you never ever said that those words were spoken until January of 2003; is that correct?
*784A. That’s correct.
Q. Right. But you never told anyone about it until January of 2003; correct?
A. I’m not certain about that.
Q. Okay. Now, I could give you every single one of these depositions and you can start reading them—
A. (Interposing) No, I don’t have to read them ....
Q. And you stated that in January of ’03 at the State Attorney’s Office to Mr. Cotton, the investigator; correct?
A. I think I stated it before then also.
Q. To whom?
A. To Mr. Cotton.
Q. Tell me where. Give me a year when you said that.
A. I’m remembering having made that statement more than one time. I just can’t come up with a specific time frame.
Q. Do you acknowledge that for seven months in all of your depositions and testimony, you never said it, though?
A. If that’s what it states, I’ll accept that.
Q. Now, this three-vote issue, you’ve just told us here, you’ve told the jury, that when that came up was on May 31st of ’01, the day of that check, right, May 31st of ’01?
A. Yes.
Q. But at other times, you have said that the three-vote issue came up when the 100/100 was written down on a piece of paper, that that’s when it came up, not at the May 31st meeting; is that right?
A. I’m not certain.
Q. Okay. Well, did you tell Alen Cotton on January 17th of this year that the three-vote issue came up at the time that [Appellant] wrote the 100,0000/100,000 on the piece of paper, and that’s when it was?
A. I’m not certain.
Q. But if you told him that on January 17th, you would’ve been mistaken, because what you’re saying now is it came up on May 31st; correct?
A. I’m not certain.
Q. You’re not certain as to when it came up?
A. As to when I might’ve told Alen Cotton.
Q. In other words, if you told Alen Cotton on January 17, ’03 that it came up not on May 31st, but at the time of the 100/100, that would’ve been incorrect, or you don’t know if that would’ve been incorrect?
A. Don’t know.
Q. Okay. So you don’t know when it came up?
A. I don’t know when I talked to Alen Cotton about it.
Q. Well, I’m telling you that it was January 17th. My question is, were you telling him the truth then or were you mistaken?
A. I’m not certain.
Q. And, again, on January 31st when you met with Mr. Cotton again, did you tell him again that it was at the time of the 100/100, not at the time of the May 31st loan that the three-vote issue came up?
A. As I said earlier, I’m not certain.
Q. Under oath in June and under oath on numerous depositions and under all your prior testimony under oath prior to January of this year, *785though, you never, said — I asked you about Cotton, but under oath, you’ve never said anything about this three-vote issue, had you?
A. I can’t — all of those times I did the deposition, I’m not certain.
R.E. Doc. 26 at 19-22 (citations omitted) (first & second ellipses in original).
Appellant’s counsel impeached Junior’s testimony with his prior inconsistent statements on other issues as well, as recited by the district court opinion:
Mr. Junior testified earlier in [Appellant]^ trial that the County’s purchase of the Soccer Complex was not a good idea, and [Appellant’s] counsel impeached him with his prior statements that the purchase was a good idea, as well as the inconsistent reasons he gave for his opinion.
Additionally, Mr. Junior testified earlier in [Appellant’s trial that the “100/100” note incident occurred between August and September of 2001, and [Appellant’s] counsel impeached Mr. Junior with his grand jury testimony that the note incident occurred between October 4 and November 1, 2001, as well as his prior statement to [Appellant’s] counsel that the note incident occurred in July or August of 2001, and his statement to Investigator Robbie Hughes that the note incident occurred after the closing on the Soccer Complex property. Mr. Junior eventually reverted back to his grand jury testimony that the note incident occurred after he put the appraisal issue on the Commission’s agenda on October 4, 2001.
Mr. Junior also testified earlier in [Appellant’s trial that when [Appellant] wrote “100,000/100,000” on a legal pad, [Appellant] stated he and Mr. Junior would each receive “a hundred,” and [Appellant’s] counsel impeached Mr. Junior with his prior deposition testimony and prior testimony in court proceedings in December of 2002 (the Elliott trial) that there was no talk when the note was written. Additionally, [Appellant’s] counsel cross-examined Mr. Junior about the fact that he stated during a deposition just two weeks prior to [Appellant’s trial that he did not know about the Soccer Complex at the time the “100/100” note was written, but at [Appellant’s trial he testified he was aware of the Soccer Complex issue at the time the note was written. Mr. Junior also conceded on cross-examination that he said different things at different times about what happened to the “100/100” note after [Appellant] wrote it.
Additionally, [Appellant’s] counsel cross-examined Mr. Junior about his testimony regarding the physical description of the pot that he received from [Appellant], and impeached him with prior inconsistent statements about this subject, including Mr. Junior’s testimony during a court proceeding in December of 2002 (the Elliott trial). [Appellant’s] counsel further cross-examined Mr. Junior about the date [Appellant] gave him the pot. Mr. Junior testified earlier in [Appellant’s trial that he received the pot on November 24, 2001, but he admitted on cross-examination that he told an investigator on June 13, 2002 that he received the pot the week before Christmas, he also admitted that he told the grand jury that he received it in early December, and then Mr. Junior explained how he arrived at the November 24 date. [Appellant’s] counsel also cross-examined Mr. Junior about his earlier testimony that when [Appellant] presented him with the pot, he said “I got 25-25 out.” [Appellant’s] counsel asked:
Q. And isn’t it true that for the first time, two months ago, ... on January *78617th, of ’03, after ten prior sworn statements, you told Investigator Cotton for the State Attorney’s Office that there was conversation when you got the pot; is that true?
A. That’s true, and I’d like to give an explanation.
A. And I had stated there was no discussion or no conversation, so therefore, it was just — it was not, to me, a conversation, it was just a statement made.
Q. Okay. So what you’re saying is, tell the jury, I just want to make sure, that for one, two, three, four, five, six, seven, eight, nine separate sworn statements, when you said that there was no talk, nothing was said, that what you really meant was, “Well, I didn’t say anything, but [Appellant] did, and he said, ‘ “I took $25,000 out” ’ ”?
A. He made the statement, that’s correct.
Q. So in those nine statements, when all the lawyers and prosecutors and judges and investigators were saying was anything said by [Appellant], by you, by anyone, and you said no, you really meant yes?
A. At that time, I was not remembering, and then I remembered that that was the statement that was made, because their thing was, was there a discussion, and to me a statement and a discussion is two different things.
Q. And for all of those nine statements, whenever anyone asked, was anything said at that time, you figured nobody was interested in whether or not [Appellant] said anything to you, when he supposedly gave you this pot filled with cash?
A. That’s correct.
After further questioning, Mr. Junior testified that “it just didn’t register” that he should tell the prosecutor or investigators that [Appellant] made a statement to him when [Appellant] gave him the pot of cash ....
[Appellant’s] counsel again questioned Mr. Junior about his revelation of new facts less than three months prior to [Appellant’s trial:
Q. On January 17, 2003, this year in other words, when you told Investigator Allen Cotton for the first time that [Appellant] told you that he took $25,000 out of the money pot before he gave it to you, isn’t it true that Investigator Cotton asked you why all of a sudden are you telling me this now?
A. I don’t know if he asked me the question about why am I telling him that now, but I had gone back and talked to my attorneys and they said whatever the truth was, tell it, and then that’s what I told Allen Cotton. Q. In other words, in January of ’03 your attorneys said, whatever the truth is tell it?
A. Yes.
Q. Did you need legal advice to know that?
A. It was not legal advice. He was my lawyer and that’s what his statement was.
Q. Okay. And then after Mr. Cotton said that to you, you couldn’t give him an answer, correct?
A. I’m not sure.
Q. Yesterday, in other words, he was saying, how come you never said before about the $25,000 and you said, *787oh, well, because no one ever asked and it was always they said about a conversation, not about a statement that was made.
But when Allen Cotton on January 17th asked you specifically the same question that I did in court yesterday, how come you never said it before, you couldn’t give him an answer?
A. Well, if I didn’t give him an answer, I didn’t give him an answer. Q. You just shrugged your shoulders, right?
A. I’m not certain.
Q. And when you told Mr. Cotton on the same date, January 17th of this year, that when [Appellant] supposedly wrote the 100/100 note, he also said, “If the deal goes through on the soccer complex, it is $100,000 for you and $100,000 for me.”
Mr. Cotton again asked you, “Why did it take you so long to come up with this memory of what happened?” That’s a quote. And you said — and you couldn’t even give him a reason. Is that true?
A. That’s true.
R.E. Doc. 26 at 22-26 (citations omitted) (first & second ellipses in original).
This testimony demonstrates Junior’s confusing and inconsistent statements. The court, however, prohibited Appellant’s attorney from attacking Junior’s credibility with the Notice of Revocation or the Elliot acquittal by linking them to Junior’s motivations for changing his testimony. On April 10, 2003, the jury found Appellant guilty of one count each of bribery and of unlawful compensation or reward for official behavior, and found him not guilty on the money laundering charge. The court sentenced him to 42 months of incarceration.

C. Appellant’s Appeals in Florida State Courts

Appellant appealed his conviction to the Florida District Court of Appeal, claiming, inter alia, that the trial court abused its discretion when it denied him his Sixth Amendment right to cross-examine Junior to fully expose his biases or motives to be truthful. While failing to address Appellant’s Sixth Amendment claim, the District Court of Appeal reasoned that the Notice of Revocation was more prejudicial than probative and that verdicts were generally inadmissible, and thus held that the trial court did not err in excluding the Notice of Revocation or the Elliot verdict.2
The Florida District Court of Appeal held that the trial court erred in finding the Notice of Revocation irrelevant, recognizing that “the State’s [Notice] could have forced Junior to believe it was in his best interest to testify consistently with his latest and most detailed version of events.” R.E. Doc. 8 Ex. M at 16; see R.E. Doc. 8 Ex. M at 14. Nevertheless, the court affirmed the trial court’s exclusion of the Notice, finding that the Notice’s admission would necessitate admission of the trial court’s quashing of the Notice and determined, under Fla. Stat. § 90.403, that the Notice’s probative value did not outweigh the prejudice it would cause the State and, oddly, Appellant.3 The court also affirmed *788on the grounds that the jury already knew that the State could revoke Junior’s plea agreement if he did not testify truthfully and that Appellant had ample opportunity to cross-examine Junior on the details of his plea agreement. R.E. Doc. 8 Ex. M at 18. With respect to the Elliott verdict, the court merely affirmed the trial court, stating that “[vjerdicts from other cases are generally inadmissible.”4 R.E. Doc. 8 Ex. M at 22 (citation omitted). In sum, the Florida District Court of Appeal provided only state law justifications for limiting Appellant’s cross examination of Junior and did not address the constitutionality of the cross-examination restrictions.
Appellant moved the District Court of Appeal for reconsideration, which it denied in another en banc per curiam opinion. R.E. Doc. 8 Ex. P (Childers v. State, 936 So.2d 619 (Fla.Dist.Ct.App.2006) (en banc) (per curiam)). This opinion had five separate concurrences and dissents. On July 14, 2006, Appellant filed notice to invoke the discretionary jurisdiction of the Florida Supreme Court. The Florida Supreme Court declined. Childers v. State, 939 So.2d 1057 (Fla.2006).

D. Appellant’s Federal Habeas Petition

On December 14, 2006, Appellant filed a habeas petition with the United States District Court for the Southern District of Florida, which was transferred to the Northern District of Florida on May 31, 2007. Appellant claimed that the state trial court violated his Sixth Amendment right under the Confrontation Clause when it limited his cross-examination of Junior solely to avoid “unfair prejudice” to the State. R.E. Doc. 26 at 10. In her report and recommendation of July 24, 2008, the magistrate judge, conducting a de novo review of Appellant’s Confrontation Clause claim, found that the state trial court did not violate Appellant’s Sixth Amendment rights. The magistrate judge noted that to constitute a Confrontation Clause violation, the excluded testimony must have given the jury a different impression of Junior’s credibility, and concluded that the excluded testimony in Appellant’s trial would not have had such an effect. R.E. Doc. 26 at 32 (Childers v. Floyd, No. 3:07— CV-243, 2008 WL 2945555, at *18, 2008 U.S. Dist. LEXIS 56455, at *61 (N.D.Fla. July 24, 2008)). Specifically, the judge determined that Appellant had sufficient opportunity to reveal Junior’s testimonial inconsistencies and the nature of Junior’s plea bargain. R.E. Doc. 26 at 31-32. The court did not address Appellant’s claim that avoiding prejudice to the state could not be the sole basis for limiting his rights under the Confrontation Clause. Over Appellant’s objections, the district court adopted the report and recommendation in full on September 19, 2008. Childers v. Floyd, No. 3:07-CV-243, 2008 WL 4371322, 2008 U.S. Dist. LEXIS 70839 (N.D.Fla. Sept. 19, 2008).
Appellant sought and was denied a certificate of appealability from the district court. On October 15, 2008, he filed for a certificate of appealability from this Court, *789which the Court granted six weeks later, with respect to one issue: “Whether the district court erred in finding that Child-er’s [sic] right to confrontation was not unconstitutionally curtailed.” R.E. Tab 10 at 1 (Childers v. Floyd, No. 08-15590 (11th Cir. Dec. 30, 2008) (order granting certificate of appealability)). This court has jurisdiction over this appeal pursuant to 28 U.S.C. §§ 1291 and 2253.

II. Standard of Review

The Court reviews a district court’s denial of a petition for a writ of habeas corpus de novo and its findings of fact for clear error. Dingle v. Sec’y for the Dep’t of Corrs., 480 F.3d 1092, 1098 (11th Cir.2007). A federal court will grant a habeas petition from an individual in state custody for a claim that was adjudicated on the merits only if the state court’s decision:
(1) resulted in a decision that was contrary to, or involved an unreasonable application of, clearly’established Federal law, as determined by the Supreme Court of the United States; or
(2) resulted in a decision that was based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.
28 U.S.C. § 2254(d). “Clearly established” in paragraph (1) “refers to the holdings, as opposed to the dicta” of Supreme Court jurisprudence at the time of the relevant state court decision. Lockyer v. Andrade, 538 U.S. 63, 71, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003) (quotation marks omitted). A state court decision is “contrary to” clearly established federal law if a state court “applies a rule that contradicts the governing law” as enunciated by the Supreme Court or if the state court “confronts a set of facts that are materially indistinguishable” from a Supreme Court decision and nevertheless arrives at a different result. Id. at 74, 123 S.Ct. 1166 (quotation marks & citation omitted); accord Dingle, 480 F.3d at 1098. Paragraph (2) allows federal courts to grant a writ in cases where a state court “identifies the correct governing legal principle” from controlling Supreme Court decisions, but applies that principle to the facts of the case in an “objectively unreasonable” manner.5 Lockyer, 538 U.S. at 75, 123 S.Ct. 1166 (quotation marks omitted & citation); see Dingle, 480 F.3d at 1098.
When a constitutional claim is properly presented to the state court, but the state court does not adjudicate it on the merits, we do not defer to the state court decision and must review the claim de novo. Cone v. Bell, 552 U.S.-, 129 S.Ct. 1769, 1784, 173 L.Ed.2d 701 (2009). In this case, no state court adjudicated the federal constitutional claim that Appellant’s rights under the Sixth Amendment’s Confrontation Clause had been violated. Thus, our review of this claim is de novo, and AEDPA deference does not apply.6

*790
III. Discussion

The Sixth Amendment’s Confrontation Clause mandates that “[i]n all criminal prosecutions, the accused shall enjoy the right ... to be confronted with the witnesses against him.” U.S. Const, amend. VI. Through the Fourteenth Amendment, this “bedrock procedural guarantee” applies to state prosecutions. Crawford v. Washington, 541 U.S. 36, 42, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). The clause aims “to ensure the reliability of evidence” through the use of various procedural safeguards. Id. at 61, 124 S.Ct. 1354; see Maryland v. Craig, 497 U.S. 836, 845, 110 S.Ct. 3157, 111 L.Ed.2d 666 (1990). “It commands, not that evidence be reliable, but that reliability be assessed in a particular manner: by testing in the crucible of cross-examination.” Crawford, 541 U.S. at 61, 124 S.Ct. 1354; accord Craig, 497 U.S. at 845-46, 110 S.Ct. 3157 (“[T]he right guaranteed by the Con frontation Clause ... forces the witness to submit to cross-examination, the greatest legal engine ever invented for the discovery of truth ....”) (quotation marks & citations omitted). Cross-examination serves not only to reveal a witness’s perceptions and memory but also to expose his “biases, prejudices, or ulterior motives.” Davis v. Alaska, 415 U.S. 308, 316, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974); accord Delaware v. Van Arsdall, 475 U.S. 673, 678-79, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986).
A Confrontation Clause violation arises when a criminal defendant is unable “to expose to the jury the facts from which jurors ... could appropriately draw inferences relating to the reliability of the witness.” Van Arsdall, 475 U.S. at 680, 106 S.Ct. 1431 (quoting Davis, 415 U.S. at 318, 94 S.Ct. 1105).7 Conversely, a court usually satisfies the mandate of the Confrontation Clause when the accused receives “a full and fair opportunity to probe and expose [testimonial] infirmities [such as forgetfulness, confusion, or evasion] through cross-examination, thereby calling to the attention of the factfinder the reasons for giving scant weight to the witness’ testimony.” Craig, 497 U.S. at 847, 110 S.Ct. 3157 (quoting Delaware v. Fensterer, 474 U.S. 15, 22, 106 S.Ct. 292, 88 L.Ed.2d *79115 (1985) (per curiam)) (brackets in original) (quotation marks omitted) (emphasis added).
If a Confrontation Clause violation has occurred, reversal is mandated on collateral review when the error “had substantial and injurious effect or influence in determining the jury’s verdict.” O’Neal v. McAninch, 513 U.S. 432, 436, 115 S.Ct. 992,130 L.Ed.2d 947 (1995) (quotation marks & citation omitted); Brecht v. Abrahamson, 507 U.S. 619, 623, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993). This analysis depends on several factors, including “the importance of the witness’ testimony in the prosecution’s case, whether the testimony was cumulative, the presence or absence of evidence corroborating or contradicting the testimony of the witness on material points, the extent of cross-examination otherwise permitted, and, of course, the overall strength of the prosecution’s case.” Van Arsdall, 475 U.S. at 684, 106 S.Ct. 1431.8
In accordance with Supreme Court precedent, this court has long recognized that while a trial court’s evidentiary ruling “is entitled to a great deal of deference,” this discretion is narrower (due to constitutional concerns) where the court limits a defendant’s right to cross-examine witnesses against him. United States v. Lankford, 955 F.2d 1545, 1548 (11th Cir.1992) (citing United States v. Beale, 921 F.2d 1412, 1424 (11th Cir.1991)); accord United States v. Crumley, 565 F.2d 945, 949 (5th Cir.1978) (“A trial court’s sound discretion limits the scope and extent of cross-examination and an appellate court will only interfere with that ruling if it finds an abuse of discretion. However, this discretion must give due regard to the Sixth Amendment’s right of confrontation.” (emphasis added) (citing United States v. Mayer, 556 F.2d 245 (5th Cir.1977); United States v. Brown, 546 F.2d 166 (5th Cir.1977))).9 We emphasize “ ‘the particular importance of searching cross-examination of witnesses who have substantial incentive to cooperate with the prosecution,’ ” Lankford, 955 F.2d at 1548 (quoting Jenkins v. Wainwright, 763 F.2d 1390, 1392 (11th Cir.1985)), because “‘[a] desire [by a witness] to cooperate may be formed beneath the conscious level, in a manner not apparent even to the witness, but [that] such a subtle desire to assist the state nevertheless may cloud perception.’ ” Id. (quoting Greene v. Wainwright, 634 F.2d 272, 276 (5th Cir.1981)). This heightened need for full cross-examination to unearth possible bias also arises “where the witness sought to be cross-examined is the government’s ‘star’ witness, providing an essential link in the prosecution’s case.” Id. (quoting Greene, 634 F.2d at 275 (citing United States v. Summers, 598 F.2d 450, 460 (5th Cir.1979))) (quotation marks omitted).

A. The Confrontation Clause Violation

Appellant claims that his rights under the Confrontation Clause were violated when the trial court curtailed his *792attempt to expose Junior’s motive by-cross-examining Junior about the Elliott acquittal and the Notice of Revocation. Appellant Br. 17, 20. We agree. Although the state trial court allowed Appellant to unearth inconsistencies in Junior’s testimony and reveal the conditions of Junior’s plea bargain during cross-examination, see, e.g., R.E. Doc. 26 at 13-28; Appellee Br. 15-17 (quoting Trial Tr.), its failure to permit cross-examination of Junior’s motive for changing his testimony deprived Appellant of a “full ... opportunity to probe and expose” Junior’s “testimonial infirmities.” Craig, 497 U.S. at 847, 110 S.Ct. 3157 (brackets omitted). Specifically, the court severely limited Appellant’s ability to probe Junior’s motivations for changing the crux of his testimony — a core element of Confrontation Clause rights, and one the court has a heightened duty to protect due to Junior’s role as the State’s star witness and as a witness with substantial incentives to aid the prosecution. See Davis, 415 U.S. at 316, 94 S.Ct. 1105. In sum, the trial court allowed Appellant to explore how Junior’s testimony changed, but not the reasons why the new version advanced by Junior after Elliot’s acquittal may have been fabricated.10
By preventing Appellant from examining Junior’s perceptions of how the Elliott acquittal affected his plea bargain, the trial court impermissibly stripped the relevant context from the change in Junior’s testimony from which the jury could assess Junior’s motivations. See Davis, 415 U.S. at 319, 94 S.Ct. 1105; see also Craig, 497 U.S. at 847, 110 S.Ct. 3157. Specifically, Junior, having attested to the same facts seven prior times, added specific, inculpatory details to his narrative only after his testimony failed to secure a conviction in the Elliott trial. Appellant sought to question Junior about his perceptions of his role in the failure of the Elliott prosecution and to discover any consequent pressure that Junior felt to alter his story to ensure Appellant’s conviction and thereby save his plea bargain. Without having to confront this line of questioning, Junior was able to portray the inconsistencies in his statements as products of memory lapses and forgetfulness. See, e.g., R.E. Doc. 26 at 16-26. Although Junior’s purported inability to recall events consistently eroded his credibility, had Appellant been able to elicit Junior’s reaction to the Elliot acquittal, the jury may have further discounted Junior as a witness. Conversely, the State presents no evidence that permitting the narrow use of the Elliott acquittal for these purposes would have led to, inter alia, “harassment, prejudice, confusion of the issues ... or interrogation that is repetitive or only marginally relevant.” Van Arsdall, 475 U.S. at 679, 106 S.Ct. 1431. Further, the court could have addressed any lingering concerns about the role of the Elliott acquittal in the jury’s deliberations with a well-tailored limiting instruction.
The trial court also violated Appellant’s Confrontation Clause rights by not permitting Appellant to cross-examine Junior about how the Notice of Revocation, and the court’s quashing of the Notice, affected Junior’s state of mind. Whether alone or in the context of the Elliott acquittal, the Notice and its quashing could have seriously undermined Junior’s already fragile credibility by exposing his ulterior motives for altering his testimony. *793First, excluding the Notice improperly bolstered Junior’s testimony. After learning about the contents and conditions of the plea agreement and hearing nothing about an attempted revocation, the jury may have concluded falsely that the prosecution believed Junior’s revised testimony to comport materially with his prior statements. Similarly, the jury could have concluded that Junior felt obligated to testify truthfully because the prosecutor could revoke the plea deal at will. See, e.g., Trial Tr. 669:1-20, 1171:7-1172:3, 1175:11-22. On the other hand, discussion of the court’s denial of the Notice would have shown the jury that the prosecution no longer exercised such leverage against Junior, see, e.g., Trial Tr. 685:9-17, and thereby may have eroded the jury’s faith in Junior’s testimony. With knowledge that the prosecution had already failed once to exercise its purported sole discretion to revoke Junior’s plea agreement, the jury may have had little reason to believe that the prosecution retained the power to revoke the agreement if Junior testified untruthfully.
Second, despite the court’s order denying revocation of the plea bargain, Junior reasonably may have believed that if he again modified his testimony, even if only back to his original version, the prosecution again would attempt to revoke his plea bargain. Junior may have felt compelled to testify in accordance with his new story when confronted with 125 years in prison, irrespective of its truthfulness. The trial court’s evidentiary rulings erroneously prevented Appellant from presenting these otherwise hidden motivations to the jury. See Craig, 497 U.S. at 845-46, 110 S.Ct. 3157; Van Arsdall, 475 U.S. at 680, 106 S.Ct. 1431. Finally, to the degree that discussion of the Notice of Revocation during cross-examination would have exposed the prosecution’s lack of faith in the truthfulness of its “star” witness, the exclusion of such usually inadmissible evidence should have yielded to the State’s paramount interest in protecting a criminal defendant’s Confrontation Clause rights. See Davis, 415 U.S. at 319, 94 S.Ct. 1105. Again, the trial court could have diminished any unfair prejudice to the State through a limiting instruction to the jury.
In sum, the trial court’s restrictions of Junior’s cross-examination substantively frustrated Appellant’s attempts to expose Junior’s potential motivations for altering his prior testimony to further implicate Appellant. These motivations and their effect on the jury’s perception of Junior’s credibility lie at the heart of Appellant’s right to be confronted with the witnesses against him. See Van Arsdall, 475 U.S. at 678-79, 106 S.Ct. 1431; Davis, 415 U.S. at 317-18, 94 S.Ct. 1105; see also id. at 316, 94 S.Ct. 1105 (“The partiality of a witness is subject to exploration at trial, and is always relevant as discrediting the witness and affecting the weight of his testimony.”) (quotation marks & citation omitted). The district court accurately found as a factual matter that Appellant exposed Junior’s testimonial inconsistencies and somewhat damaged his credibility. But that fact alone does not indicate that the state trial court permitted Appellant to exercise his Confrontation Clause rights. Exposing Junior’s motivations as a product of his desire to preserve his plea agreement, which lowered his potential custodial sentence from 125 years to 18 months, rather than as ambiguous (though probably disingenuous) memory lapses undoubtedly would have given the jury a different impression of his credibility. See Van Arsdall, 475 U.S. at 679, 106 S.Ct. 1431 (“By ... cutting off all questioning about an event ... that a jury might reasonably have found furnished the witness a motive for favoring the prosecution in his testimony, the court’s ruling violated [Appellant’s *794rights secured by the Confrontation Clause.”), 680,106 S.Ct. 1431.

B. Whether the Error Was Harmless

Turning to the relevant factors as set forth in Van Arsdall,11 we note that Junior served as the prosecution’s “star” witness and was the sole person to give eye witness testimony about Appellant’s criminal behavior. This circumstance makes a vigorous cross-examination central to the defense’s case. The permitted cross-examination of Junior at trial failed to elicit crucial potential motives underlying Junior’s testimony and, in that respect, was inadequate — and not cumulative. A thorough examination of the full case record also reveals little, if any, corroborating or contradicting evidence that sheds light on the validity of Junior’s testimony. The record demonstrates that Junior’s credibility was somewhat damaged after the jury learned of his testimonial inconsistencies and his wavering, evasive explanations for them. However, it is reasonable to infer that had Appellant been able to cross-examine Junior fully about the Notice of Revocation and Elliot’s verdict, Junior’s credibility could have been completely eviscerated. While this case presents a close issue, this court finds the violations had substantial and injurious effect and influence in determining the jury’s verdict. See Roy, 519 U.S. at 5, 117 S.Ct. 337; O’Neal, 513 U.S. at 436, 115 S.Ct. 992.

TV. Conclusion

For the reasons stated above, the court REVERSED the district court’s decision and REMANDS this case to the district court with instructions to grant Appellant’s petition for a writ of habeas corpus.
REVERSED.

. Florida has codified its rules of evidence in Title VII Chapter 90 of the Florida Statutes.


. Before the panel of the Florida District Court of Appeal issued its opinion, which would have reversed the lower court, the full appellate court took the unusual step of removing the case from the appellate panel and hearing it en banc. The en banc per curiam decision was accompanied by nine concurrences and dissents. R.E. Doc. 8 Ex. M {Childers v. State, 936 So.2d 585 (Fla.Dist.Ct. App.2006) (en banc) (per curiam)).


. R.E. Doc. 8 Ex. M at 16-18, 20 ("The admission of the notice would have been similar *788to admitting an opinion by the State concerning Junior's character, truthfulness, and credibility.”), 21 (”[T]he type of testimony sought to be introduced ... was likely to distract the jury during their deliberations; improperly influence the jury’s evaluation of Junior's veracity, where the credibility of his testimony was a central issue; and prejudice the State's case with unreliable evidence.”).


. The Florida District Court of Appeal excluded the verdict although Appellant was not offering the verdict to prove or disprove Elliot’s guilt but rather to show the effect of the verdict on Junior's state of mind — that is, on his motivation for changing his story.


. When evaluating state court decisions, this court grants the state court’s factual findings a presumption of correctness, unless the Appellant shows by clear and convincing evidence that the record does not support the state court's determinations. See Johnson v. Alabama, 256 F.3d 1156, 1169 (11th Cir.2001).


. The dissent argues that we are not giving the state court the deference it is due under AEDPA. In the dissent’s view, the Florida District Court of Appeal effectively ruled on the Confrontation Clause claim when it discussed the Florida rules of evidence and, thus, we owe its decision AEDPA deference. We disagree. The Florida District Court of Appeal never analyzed Appellant’s Confrontation Clause claim — namely, that cross-examining Junior about the Elliot verdict and the Notice of Revocation would have provided the jury with a different impression of Junior's credibility or bias. Instead, the Florida District Court of Appeal analyzed the admissibility of *790the Notice and the verdict only under the Florida rules of evidence, which are not coterminous with the Confrontation Clause such that a ruling based on the Florida rules of evidence is, ipso facto, a ruling on the Confrontation Clause. Because the state court did not address the Sixth Amendment claim, AEDPA deference does not apply. Cone v. Bell, 129 S.Ct. at 1784;; 28 U.S.C. § 2254(d). Indeed, even if we only have “grave doubts” that the state court addressed the federal constitutional issue in question, we must review the merits of the claim de novo. Wright v. Sec’y for the Dep't of Cons., 278 F.3d 1245, 1254 (11th Cir.2002); Romine v. Head, 253 F.3d 1349, 1365 (11th Cir.2001).
We note, however, that even if we were applying AEDPA deference, the state trial court's ruling would nevertheless be "contrary to, or [ ] an unreasonable application of, clearly established Federal law,” as discussed further in the text above. See, e.g., Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986) (holding that the trial court violated Confrontation Clause when it prohibited defendant from cross-examining State's witness about possibility that State's dismissal of witness’s criminal charge would bias his testimony); Davis v. Alaska, 415 U.S. 308, 311 nn.1-2, 318, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974) (holding that the trial court violated Confrontation Clause by limiting defendant's cross-examination of State’s witness about how fear or concern for his probation status may have affected his testimony).


. The error depends on whether the excluded testimony would have provided the jury with a different impression of a witness's credibility — not on whether the testimony would have altered the trial’s outcome. Van Arsdall, 475 U.S. at 680, 106 S.Ct. 1431; accord Davis, 415 U.S. at 318, 94 S.Ct. 1105.


. If the court finds itself in equipoise as to whether a Confrontation Clause violation had a substantial and injurious effect or influence in determining the jury’s verdict, it must grant habeas relief. California v. Roy, 519 U.S. 2, 5, 117 S.Ct. 337, 136 L.Ed.2d 266 (1996); O’Neal, 513 U.S. at 436, 115 S.Ct. 992 ("When a federal judge in a habeas proceeding is in grave doubt about whether a trial error of federal law had 'substantial and injurious effect or influence in determining the jury's verdict,' that error is not harmless. And, the petitioner must win.”).


. The Eleventh Circuit in Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.1981), adopted as precedent decisions of the former Fifth Circuit rendered prior to October 1, 1981.


. Contrary to the assertions of the dissent, we do not address Rule 403 of the Florida Rules of Evidence, Fla. Stat. § 90.403. We merely hold that, in the unique circumstances of this case, the state trial court transgressed the discretionary limits imposed by the Confrontation Clause through this particular application of Florida Rule 403.


. As noted earlier, the factors are "the importance of the witness' testimony in the prosecution’s case, whether the testimony was cumulative, the presence or absence of evidence corroborating or contradicting the testimony of the witness on material points, the extent of cross-examination otherwise permitted, and, of course, the overall strength of the prosecution’s case.” Van Arsdall, 475 U.S. at 684, 106 S.Ct. 1431.